          Case 2:18-cv-04755-HRH Document 14 Filed 02/27/19 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF ARIZONA


Theresa Brooke, a married woman dealing      )
with her sole and separate claim,            )
                                             )
                                  Plaintiff, )
                                             )
      vs.                                    )
                                             )
LQCG, INC., an Arizona corporation, d/b/a    )
Holiday Inn Express & Suites Casa Grande,    )             No. 2:18-cv-4755-HRH
                                             )
                                 Defendant. )
_______________________________________)



                                       ORDER

                                     Case Dismissed

      By order of February 12, 2019,1 plaintiff’s complaint was dismissed without
prejudice and with leave to file an amended complaint on or before February 19, 2019.

No amended complaint has been filed as of this date.

      Again, plaintiff’s complaint is dismissed without prejudice, and this case is closed.
      DATED at Anchorage, Alaska, this 27th day of February, 2019.



                                                /s/ H. Russel Holland
                                                United States District Judge




      1
       Docket No. 13.
Order – Case Dismissed                                                                 -1-
